DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 01 September 2022.
Claims 1, 7 and 13 are amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 01 September 2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. §112(b)
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).



Claim Rejections under 35 U.S.C. §101
Applicant argues that AI learning now takes place via a feedback loop, with new data basically defaulted to an acceptance finding. Examiner respectfully disagrees. It is noted that the features upon which applicant relies (i.e., that AI learning takes place via feedback loop) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The recited language under its broadest reasonable interpretation does not recite a feedback loop where any AI or Machine learning model is updated. While it does recite that user data may be added to a prior transaction dataset of the machine learning analysis for subsequent use, it is silent as what said subsequent use comprises and therefore under its broadest reasonable interpretation need not require any re-training of any machine learning model developed by the machine learning analysis. Applicant’s argument is not supported under the broadest reasonable interpretation of the amended language.
Applicant argues that by making the process appear reasonably seamless or synchronous to the user by pausing the flow for a manual review and returning the user back to the flow after the manual review, the claims impose a meaningful limit on the abstract idea, and thus, integrate the abstract idea into a practical application. Examiner respectfully disagrees. The 2019 PEG states that "Examiners evaluate integration [of the judicial exception] into a practical application by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit." Id. at p. 19. Examiner notes that the section(s) of the claim(s) which applicant cites were and/or are identified by the examiner as being elements which cause the claim to recite an abstract idea. As cited, additional elements which could cause integration into a practical application must be those recited beyond the judicial exception (emphasis added). The elements which recite the judicial exception cannot also serve to integrate the judicial exception into a practical application.
Claim Rejections under 35 U.S.C. §103
Applicant’s arguments, see remarks at pages 13-14 with respect to the amended language, filed 01 September 2022, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 08 June 2022 has been withdrawn. 

Claim Interpretation
Examiner notes “…selected from a prioritized list of ranked dynamic rule actions…” is equivalent to a decision tree populated by business rules for the instant application (in that the rules are applied in an order as specified by the tree). This equivalent behavior is shown by paragraph [0029] of the specification. “There is a prioritized/ordered list of potential solutions, which could be prioritized/ranked according to potential business value. Those solutions with the highest potential business value would be ranked first, at the top of the list. Each of these potential solutions in the list would be tried in order, until a "yes" decision is achieved.”
Examiner notes that use of the term “synchronously” is a broad term being used to mean that the process is reasonably seamless or “substantially synchronous” as evidenced by the following passage from paragraph [0017] “Advantageously, this credit check function is performed substantially synchronously” and the following passages from paragraph [0021]: “That is, there may be situations or conditions where for some users or some situations a successful flow through the whole process can occur "synchronously" - that is, with the time between screens/pages within the GUI 12 (or mobile app) taking a few seconds at most.” “This makes the user experience feel like things are reasonably seamless or synchronous, even when it is not really synchronous, even when there has been a significant delay for some financial operation.” Examiner notes that applicant’s loan application process further allows for periods of non-synchronous flow such as when a manual decision is required (see specification at paragraph [0021]). As such, one of ordinary skill in the art would be appraised that any attempt to achieve an automated computerized response reads on the term “synchronously” with ability to insert a manual process, data retrieval process, or other determination process where the time to data retrieval is not necessarily known and/or not processed by a computer.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification does disclose situations where the user’s information is not available or that further user information is required to be collected in order to reach a loan determination and does disclose that existing data may be used to assist in loan determinations, the specification is silent as to the recited determination that the machine learning analysis includes no prior transactions involving user, asset, and credit check information comparable to the user, asset, and credit check information received via the application and accordingly is silent as to any probationary offer made to such a determination and is silent as to any adding of user to any prior transaction dataset of the machine learning analysis for subsequent use. The amended language represents new matter.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a method, non-transitory computer-readable medium and a system for performing a credit check on a user applying for an asset or asset service. These are a process, article of manufacture and machine which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 7 and 13:
Claims 1, 7 and 13:
“based on the user, asset, and credit check information,…, designating the user as one status of “approved”, “denied” and “maybe”;”
“responsive to the “denied” or “maybe” status designation,…iteratively taking a dynamic rule action selected from a prioritized list of dynamic rule actions to change the status designation to the “approved” or “denied” status designation or an “approved with stipulations” status designation based on the further user information or dynamic rule action, wherein the prioritized list of dynamic rules actions are taken in a ranked order flow synchronously…using other similar user, asset, and credit check information and resulting in other status designations until one criteria chosen from (1) the “approved” status designation is obtained and (2) a next dynamic rule action requires manual decision; and, responsive to the "denied" or "maybe" status designation and a determination that the ML analysis incudes no prior transactions involving user, asset, and credit check information comparable to the user, asset, and credit check information received via the application, making a probationary offer and adding the user, asset, and credit check information received via the application to a prior transaction dataset of the ML analysis for subsequent use;”
“responsive to the next dynamic rule action requiring a manual decision, pausing the ranked order flow,…, and continuing the ranked order flow substantially synchronously once the user returns to the application after the manual decision is made;”
“responsive to the “approved status designation being obtained, ending the ranked order flow;”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components. That is, other than reciting “automatically”, “stored in a memory and executed by a processor”, or various recited modules nothing in the claims’ elements precludes the steps from practically reciting fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim encompasses mitigating risk. Mitigating risk is performed when determining a creditworthiness (or creditworthiness similar metric). If a claim limitations, under their broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claims 5, 11 and 17 are directed to the following:
Claims 5, 11 and 17:
“…applying a cost-to income threshold to the received credit check information;… soliciting a third party lender with the received credit check information;…issuing a probationary “approved” status or an “approved” status with stipulations;…issuing an “approved” status based on asset inventory data, business considerations, and/or geographic location;…and sub-contracting a credit application out to a third party.”
Claims 19 and 20:
“…wherein the dynamic rule action comprises one or more of: dynamically adjusting a credit check acceptance rate based on available asset inventory; dynamically adjusting a credit check acceptance rate based on asset location; dynamically adjusting the credit check acceptance rate based on desired asset manufacturer financial results for a predetermined time period; dynamically adjusting the credit check acceptance rate based on tax considerations; and dynamically adjusting the credit check acceptance rate based on customer or asset provider reputation considerations.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic principles or practices such as mitigating risk. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2-3, 6, 8-9, 12, 14-15 and 18 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claims 2, 8 and 14:
“…wherein the user information comprises one or more of personal identification information, insurance information, and banking information.”
Claims 3, 9 and 15:
“…wherein the credit check information comprises one or more of financial information and jurisdiction information.”
Claims 6, 12 and 18:
“…wherein the designating step is one or more of performed synchronously and monitored using a visual progress indicator displayed in the application.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional or similarly worded additional elements:
Claims 1, 7 and 13:
“receiving user and asset information via the application;”
“receiving credit check information via the application;”
“responsive to the "approved" status designation, notifying the user of the "approved" status designation via the application;”
“In the event of a “denied” or “maybe” status designation,…requesting further user information via the application…”
“responsive to the “approved” or “denied” status designation, notifying the user of the “approved” or “denied” status designation via the application.”
“responsive to the “approved with stipulations” status designation, notifying the user of the “approved with stipulations” status designation and a stipulation determined by the dynamic rule action via the application.”
“…based on a machine learning (ML) analysis of the state of prior transactions…”
“…notifying the user once the manual decision is made…”
Claim 7:
“A non-transitory computer-readable medium stored in a memory and executed by a processor…”
Claim 13:
“…by a processor…”
“a graphical user interface…”
The computer components (memory, non-transitory computer-readable medium, processor, modules and graphical user interface) are recited at a high level of generality (i.e. as a generic processor, generic storage, generic modules and generic graphical user interface) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The receiving/notifying/requesting steps are recited at a high-level of generality (i.e., as generally receiving, generally notifying and generally requesting) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of machine learning is implemented at a high level of generality (i.e. as simply using machine learning) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of machine learning. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Dependent claims 4-5, 10-11 and 16-17 contain the following additional elements:
Claim 4, 10 and 16:
“…wherein, in the event of the "denied" or "maybe" status designation, requesting the further user information via the application comprises one or more of requesting further user identification information, requesting further user financial information, and requesting access to one or more user financial accounts.”
Claim 5, 11 and 17:
“…wherein, in the event of the "denied" or "maybe" status designation, manually or automatically taking the rule action comprises one or more of…presenting an increased user collateral requirement to the user;…”
“…wherein, in the event of the "denied" or "maybe" status designation, manually or automatically taking the rule action comprises one or more of…applying a machine learning (ML) algorithm to the credit check information to reach a subsequent status determination…”
These elements are recited at a high level of generality (i.e., as simply presenting data and simply requesting data) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
The use of machine learning is implemented at a high level of generality (i.e. as simply using the technology) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of machine learning. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The GUI mentioned above is not described in further detail within the applicant’s specification beyond including screens and being embodied as a Web UI and/or a mobile app. Therefore examiner must interpret these elements as generic computer components.
The processor mentioned above is disclosed in applicant’s specification (See paragraph [0041]). “Accordingly, the term "processor", as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.” The computer-readable media/memory mentioned above is disclosed in applicant’s specification (See paragraph [0040]) as including “random-access memory (RAM), read-only memory (ROM), electrically erasable- programmable read-only memory (EEPROM), compact disc read-only memory (CD- ROM) or other optical disc storage, magnetic disk storage, or other magnetic storage devices, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer, including, preferably, cloud-based storage.” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner: 
(for requesting/receiving/presenting various data and notifying the user) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sweeney (US 2003/0065614 A1) discloses a loan application process whereby loans may be determined to be “approved”, “denied”, “maybe”, or “approved with stipulations”.
Shapley et al. (US 10,163,156 B1) discloses using decision trees populated by multiple business rules for split region loans.
Chang et al. (US 11,107,027 B1) discloses that rules for evaluating potential loans may be built using machine learning directed to the business entity data and owner financial data, using rules directed to assets, using rules directed to credit scores, and analyzing business entities that received offers for loans.
Englehart et al. (US 2016/0162988 A1) discloses sending of user notification when action needs to be taken and/or when a user’s loan status changes. See at least paragraph [0071].
Chirehdast (US 8,660,943 B1) discloses a loan evaluation of “Maybe” for a loan can be evaluated in further than one iteration.
Wilkelis (US 2010/0009320 A1) disclose methods for using a FICO score in providing a metric that indicates how likely it is that a borrower will repay a loan.
Atkinson et al. (US 2007/0016518 A1) discloses a system for automated financing products. 
Pinizzotto et al. (US 2020/0286169 A1) discloses suspending an online process and returning the user to said online process after a block has been removed (See paragraph [0199] of Pinizzotto).
Chen et al. (CN 110135944 A) discloses an automated loan product recommendation software whereby fuzzy neural networks are utilized.
Lau et al. (“Web-Service Based Information Integration for e-Mortgage Contract Matchmaking Decision Support: A Case Study in Hong Kong”) discloses Web service based e-mortgage contract matchmaking utilizing ranked rules and data aggregation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691     
                                                                                                                                                                                                   /HANI M KAZIMI/Primary Examiner, Art Unit 3691